                    Case 1:16-md-02704-PAE Document 582 Filed 10/18/18 Page 1 of 1
 .
quinn emanuel trial lawyers | new york
51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 |
TEL (212) 849-7000 FAX (212) 849-7100
WRITER’S DIRECT DIAL NO.                                                                             Michael B. Eisenkraft
(212) 849-7345                                                                                            (212) 838-0177
                                                                                           meisenkraft@cohenmilstein.com
WRITER’S INTERNET ADDRESS
danbrockett@quinnemanuel.com
          October 18, 2018
          Via ECF
          The Honorable Paul A. Engelmayer
          United States District Court for the Southern District of New York
          40 Foley Square, Room 2201, New York, NY 10007
          Re:      In re: Interest Rate Swaps Antitrust Litigation, No. 16-MD-2704 (PAE)
                   This Document Relates To All Actions
          Dear Judge Engelmayer:

                   We write on behalf of Class Plaintiffs. As we previously informed the Court and
          Defendants, we have been considering whether to seek leave to file an amended complaint based
          on evidence produced in discovery. See, e.g., July 19 Teleconference Tr. at 61:7-25; Dkt. 475
          (August Joint Status Letter) at 4; Dkt. 535 (September Joint Status Letter) at 6. We plan to file a
          motion for leave to amend next week. The proposed Fourth Amended Complaint will seek leave
          to assert claims concerning the pre-2013 period, though some of the new allegations post-date
          2013. The proposed amendment will include new allegations regarding Bloomberg, IDCG (an
          IRS clearinghouse), and Tradition (an IRS inter-dealer broker) as well as Tradeweb, Project
          Fusion, and CME (Swapstream platform). We will not seek leave to re-assert claims against
          HSBC, ICAP, or Tradeweb. We believe that the proposed amendment cures the alleged
          deficiencies previously identified by the Court. We notified defense counsel of our decision
          earlier today, and provided them with a brief description of the proposed amendment.

                  We are sensitive to the Court’s concerns about the schedule. Accordingly, in the event
          that amendment is allowed, Plaintiffs commit to requesting at most: (i) a three-month extension
          of the current deadlines; (ii) production of the materials Defendants previously produced to the
          CFTC (which can be produced virtually overnight); and (iii) modest additional discovery from
          certain third parties. We do not currently anticipate the need to re-depose any witnesses whose
          depositions have already been taken, or to re-open negotiations with Defendants regarding search
          terms or custodians. Our position regarding the schedule, as well as the contents of the proposed
          amendment, will be laid out in more detail in our memorandum of law in support of the motion
          for leave to amend.

          Respectfully submitted

          /s/ Daniel L. Brockett                                       /s/ Michael Eisenkraft


          Daniel L. Brockett                                           Michael Eisenkraft
          Co-Lead Counsel for Plaintiffs                               Co-Lead Counsel for Plaintiffs
